Per Curiam.

In this action, petitioner seeks his release by the writ of habeas corpus and an order requiring the Municipal Court judge to set bail in a reasonable amount.
Section 9, Article I of the Ohio Constitution reads as follows:
“All persons shall be bailable by sufficient sureties, except for capital offenses where the proof is evident, or the presumption great. Excessive bail shall not be re*46quired; nor excessive fines imposed; nor cruel and unusual punishments inflicted.”
The right to hail under that section is absolute, the only, exception being for capital offenses. There is no discretion in the trial court in such matters. State v. Bevacqua, 147 Ohio St. 20, 22; 8 Corpus Juris Secundum 7, Bail, Section 35.
The writs are allowed and the judge is ordered to set bail in an amount which is reasonable in relation to the facts and circumstances of these cases.

Writs allowed.

Tart, C. J., Matthias, O’Neill, Schneider, Herbert, Duncan and Corrigan, JJ., concur.